COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 GRANBURY MARINA HOTEL, L.P.,                   §
 D/B/A HILTON GARDEN INN,
 GRANBURY,                                      §               No. 08-13-00246-CV

                  Appellant,                    §                  Appeal from the

 v.                                             §                County Court at Law

 BERKEL AND COMPANY                             §               of Hood County, Texas
 CONTRACTORS, INC.,
                                                §                  (TC# C06011)
                  Appellee.
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceeding, in accordance with this Court’s opinion. We further order that Appellant

recover from Appellee all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)